     Case 2:18-cr-00121-PSG Document 259 Filed 11/20/19 Page 1 of 13 Page ID #:1699



1     NICOLA T. HANNA
      United States Attorney
2     BRANDON D. FOX
      Assistant United States Attorney
3     Chief, Criminal Division
      KATHERINE A. RYKKEN (Cal. Bar No. 267196)
4     Assistant United States Attorney
      Major Frauds Section
5     VERONICA DRAGALIN (Cal. Bar No. 281370)
      Assistant United States Attorneys
6     Public Corruption and Civil Rights Section
           1500 United States Courthouse
7          312 North Spring Street
           Los Angeles, California 90012
8          Telephone: (213) 894-0647
           Facsimile: (213) 894-0141
9          E-mail:    katherine.rykken@usdoj.gov
                      veronica.dragalin@usdoj.gov
10
      Attorneys for Plaintiff
11    UNITED STATES OF AMERICA

12                             UNITED STATES DISTRICT COURT

13                      FOR THE CENTRAL DISTRICT OF CALIFORNIA

14    UNITED STATES OF AMERICA,                No. CR 18-121(A)-SJO

15               Plaintiff,                    GOVERNMENT’S OPPOSITION TO
                                               DEFENDANT EDWARD ARAO’S MOTION FOR
16                    v.                       CURATIVE INSTRUCTION (CR 258)

17    CARLOS MIGUEL FERNANDEZ, et al.,         Hearing date: November 20, 2019
                                               Hearing time: 8:30 a.m.
18               Defendants.                   Location:     Courtroom of the
                                                             Hon. S. James Otero
19

20

21         Plaintiff United States of America, by and through its counsel
22    of record, the United States Attorney for the Central District of
23    California and Assistant United States Attorneys KATHERINE A. RYKKEN
24    and VERONICA DRAGALIN, hereby files its Opposition to Defendant
25    EDWARD ARAO’s Motion for Curative Instruction (CR 258).
26    //
27

28
     Case 2:18-cr-00121-PSG Document 259 Filed 11/20/19 Page 2 of 13 Page ID #:1700



1          This Opposition is based upon the attached memorandum of points

2     and authorities, the files and records in this case, and such further

3     evidence and argument as the Court may permit.

4      Dated: November 20, 2019            Respectfully submitted,

5                                          NICOLA T. HANNA
                                           United States Attorney
6
                                           BRANDON D. FOX
7                                          Assistant United States Attorney
                                           Chief, Criminal Division
8

9
                                           KATHERINE A. RYKKEN
10                                         VERONICA DRAGALIN
                                           Assistant United States Attorneys
11
                                           Attorneys for Plaintiff
12                                         UNITED STATES OF AMERICA

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              2
     Case 2:18-cr-00121-PSG Document 259 Filed 11/20/19 Page 3 of 13 Page ID #:1701



1                                   TABLE OF CONTENTS
2     DESCRIPTION                                                                 PAGE

3     MEMORANDUM OF POINTS AND AUTHORITIES................................1

4     I.    INTRODUCTION...................................................1

5     II.   DEFENDANT ARAO’S REQUEST FOR A CURATIVE INSTRUCTION SHOULD
            BE DENIED......................................................1
6
            A.   The Supreme Court Has Held that the Government’s
7                Rebuttal Argument Is Proper...............................1

8           B.   Defendant ARAO’s 404(b) Objection Had No Merit............4

9           C.   The Government Has Consistently Alleged Defendant ARAO
                 Purchased Guns For Purpose of Reselling to Others.........6
10
            D.   Defendant ARAO’s Accusations of “Cumulative”
11               Prosecutorial Misconduct throughout Trial Are
                 Unfounded.................................................8
12
            E.   Defendant ARAO’s Accusations of Prosecutorial
13               Misconduct During Rebuttal Lacked Merit...................9

14    III. CONCLUSION....................................................10

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              i
     Case 2:18-cr-00121-PSG Document 259 Filed 11/20/19 Page 4 of 13 Page ID #:1702



1                        MEMORANDUM OF POINTS AND AUTHORITIES
2     I.    INTRODUCTION
3           On November 19, 2019, the government attempted to argue in its

4     rebuttal argument that defendant EDWARD ARAO (“ARAO”) knew his

5     conduct was unlawful because his charged conduct violated more than

6     one law, including the law against straw purchases.          Defendant ARAO

7     objected to this argument on the basis of Rule 404(b).           The Court

8     sustained the objection.      Supreme Court authority makes clear that

9     the government can argue that a defendant violated more than the

10    licensing law in an unlawful gun dealing case.          Given this Supreme

11    Court authority, it was not improper for the government to make this

12    argument.    Defendant ARAO had no legal basis to make a Rule 404(b)

13    objection.    The Court’s sustaining the Rule 404(b) objection has

14    prejudiced the government’s case.       The government respectfully

15    requests that the Court deny defendant ARAO’s request for a curative

16    instruction. 1

17    II.   DEFENDANT ARAO’S REQUEST FOR A CURATIVE INSTRUCTION SHOULD BE
            DENIED
18
            A.    The Supreme Court Has Held that the Government’s Rebuttal
19                Argument Is Proper
20          This Court instructed the jury: “Willfully, as used in this

21    statute, requires proof that the defendant knew that his conduct was

22    unlawful, but does not require proof that the defendant knew of the

23

24          1It is the government, not defendant ARAO, that was prejudiced
      based upon counsel’s repeated speaking objections during argument
25    that left the jury with the impression that the government’s argument
      was improper. The government recognizes that the Court sustained
26    defendant’s objections at the time following limited argument but
      respectfully requests that the Court reconsider its ruling after
27    having the opportunity to consider the government’s more fully
      developed arguments below. The government is not seeking an
28    opportunity to make further argument to the jury but requests
      reconsideration for purpose of clarifying the record.
     Case 2:18-cr-00121-PSG Document 259 Filed 11/20/19 Page 5 of 13 Page ID #:1703



1     federal licensing requirement.”       This is not only the Ninth Circuit

2     Model Jury Instruction language for 18 U.S.C. § 922(a)(1)(A), and the

3     law in this Circuit, it is the law as explicitly set forth by the

4     Supreme Court in Bryan v. United States, 524 U.S. 184 (1998)

5     (“knowledge that the conduct is unlawful is all that is required”).

6           Bryan applies directly to the facts in this case.          In that case,

7     like defendant ARAO, the defendant “was charged with a conspiracy to

8     violate 18 U.S.C. § 922(a)(1)(A), by willfully engaging in the

9     business of dealing in firearms, and with a substantive violation of

10    that provision.”     Id. at 184.    The evidence that the government

11    introduced at trial “proved that petitioner did not have a federal

12    license to deal in firearms; that he used so-called ‘straw

13    purchasers’ in Ohio to acquire pistols that he could not have

14    purchased himself; that the straw purchasers made false statements

15    when purchasing the guns; that petitioner assured the straw

16    purchasers that he would file the serial numbers off the guns; and

17    that he resold the guns on Brooklyn street corners known for drug

18    dealing.”   Id.   The evidence introduced at trial and the conduct

19    implicated in Bryan violated multiple laws, not just 18 U.S.C.

20    § 922(a)(1)(A), including the very issue defendant ARAO raises in

21    this case – straw purchases.       The Supreme Court concluded: “[t]he

22    evidence was unquestionably adequate to prove that petitioner was

23    dealing in firearms, and that he knew that his conduct was unlawful.”

24    Id.   In particular, the Supreme Court observed: “Why else would he

25    make use of straw purchasers and assure them that he would shave the

26    serial numbers off the guns?       Moreover, the street corner sales are

27    not consistent with a good-faith belief in the legality of the

28    enterprise.” Id. at fn. 8.      The Supreme Court quoted language from

                                              2
     Case 2:18-cr-00121-PSG Document 259 Filed 11/20/19 Page 6 of 13 Page ID #:1704



1     the Ninth Circuit making a similar point: “The district court found

2     Perri knew a strawman transaction would violate the Act.” Id.

3     (quoting Perri v. Department of the Treasury, 637 F.2d 1332, 1336

4     (9th Cir. 1981).

5          Defendant ARAO objected during the government’s rebuttal and

6     asked this Court to declare a mistrial because of the government’s

7     improper argument.     This Court sustained defendant’s objection during

8     the rebuttal and precluded the government from arguing that defendant

9     ARAO knew he was violating other laws.        Despite defense counsel’s

10    heated indignation at trial, both in front of the jury and in front

11    of the Court, including repeatedly raising his voice, directing his

12    comments and accusations of prosecutorial misconduct to the

13    individual attorney and not to the Court, the facts in this case

14    undermine his displayed shock and outrage.

15         Given controlling Supreme Court authority, and the government’s

16    burden to prove beyond a reasonable doubt that defendant ARAO knew

17    that his conduct was unlawful, the government was entitled to argue

18    that defendant ARAO knew he was violating other laws, not just the

19    licensing requirement.      In fact, in Bryan, the government’s theory of

20    the case, its evidence, and argument 2 made this very same point –

21    someone who engages in straw purchases knows that his conduct is

22
           2 See, e.g., Bryan v. U.S., 1998 WL 84387 (U.S.), 9 (U.S. Resp.
23    Brief 1998) (“Underground firearms dealers—who often supply guns to
      drug dealers, violent criminals, or others who cannot lawfully
24    acquire them—are not likely to consult federal law before engaging in
      their trade, or even to know whether it is federal, state, or local
25    law they are violating. Yet such dealers are generally aware (as
      revealed by actions such as using straw purchasers or filing off
26    serial numbers) that their actions are illicit.”).
27

28

                                              3
     Case 2:18-cr-00121-PSG Document 259 Filed 11/20/19 Page 7 of 13 Page ID #:1705



1     unlawful.    In this case, the government was precluded from making

2     this valid legal argument in rebuttal to defendant ARAO’s closing.

3          B.     Defendant ARAO’s 404(b) Objection Had No Merit
4          Defendant ARAO objected during the government’s rebuttal on Rule

5     404(b) grounds and asked this Court to declare a mistrial because the

6     government’s rebuttal argument was improper 404(b).          Defendant ARAO

7     is wrong on the law.

8          The Ninth Circuit has explained: “Rule 404(b) applies solely to

9     evidence of ‘other’ acts, not to evidence of the very acts charged as

10    crimes in the indictment.” United States v. Loftis, 843 F.3d 1173,

11    1176 (9th Cir. 2016) (emphasis added).        The Court went on to explain:

12    “[o]ne of the key words in determining the scope of Rule 404(b) is

13    ‘other’; only crimes, wrongs, or acts ‘other’ than those at issue

14    under the pleadings are made inadmissible under the general rule.”

15    Id. (citation omitted).      The Ninth Circuit has therefore held that

16    evidence “was not evidence of ‘other crimes' under Rule 404(b) where

17    it was direct evidence of the ongoing conspiracy charged in the

18    indictment.” United States v. Ripinsky, 109 F.3d 1436, 1442 (9th Cir.

19    1997) (overruled on other grounds by United States v. Sablan, 114

20    F.3d 913, 916 (9th Cir. 1997) (en banc)).

21         The Ninth Circuit has explained the rationale behind this rule

22    as applied to conspiracy cases in particular: “In cases where the

23    incident offered is a part of the conspiracy alleged in the

24    indictment, the evidence is admissible under Rule 404(b) because it

25    is not an ‘other’ crime.      The evidence is offered as direct evidence

26    of the fact in issue, not as circumstantial evidence requiring an

27    inference as to the character of the accused.         Such proof can be

28    quite time-consuming and it may be extremely prejudicial to the

                                              4
     Case 2:18-cr-00121-PSG Document 259 Filed 11/20/19 Page 8 of 13 Page ID #:1706



1     defendant but the court would have no discretion to exclude it [under

2     Rule 404(b)] because it is proof of the ultimate issue in the case.

3     To the extent that these consequences may seem unfair, this is

4     attributable to the nature of the conspiracy charge, not to any

5     defect in the other crimes rule.” Loftis, 843 F.3d at 1176 (citation

6     and internal quotation marks omitted).

7          Here, the 41 straw purchases that the government proved at trial

8     and attempted to argue in rebuttal are charged conduct and incidents

9     that are “a part of the conspiracy alleged in the indictment.”            Id.

10    It is by definition not “other acts” evidence under Rule 404(b).                It

11    was permissible to introduce this evidence at trial, and it was

12    permissible for the government to argue that the nature of the straw

13    purchases proved that defendant ARAO knew that his conduct was

14    unlawful.

15         When the evidence at issue is “charged conduct, the government

16    is not required to rely on the inextricably intertwined doctrine to

17    avoid Rule 404(b).” United States v. Dorsey, 677 F.3d 944, 951 (9th

18    Cir. 2012).    However, under this alternative theory, the evidence and

19    argument at issue in the government’s rebuttal meets the standard for

20    the “inextricably intertwined doctrine.”         Under that doctrine,

21    “evidence should not be considered ‘other crimes' or ‘other act’

22    evidence within the meaning of Rule 404(b) if ‘the evidence

23    concerning the ‘other’ act and the evidence concerning the crime

24    charged are inextricably intertwined.”        Id.   “This doctrine applies

25    when the acts in question are so interwoven with the charged offense

26    that they should not be treated as other crimes or acts for purposes

27    of Rule 404(b).” Loftis, 843 F.3d at 1177.

28         The acts in question here – defendant ARAO engaging in straw

                                              5
     Case 2:18-cr-00121-PSG Document 259 Filed 11/20/19 Page 9 of 13 Page ID #:1707



1     purchases to himself – are charged as a means by which the object of

2     the conspiracy in Count One was to be accomplished.          See First

3     Superseding Indictment ¶ 21(b) (“Defendant ARAO would transfer off-

4     Roster firearms from Ronin Tactical Group to himself.”); Overt Acts

5     61-101 (alleging the dates that defendant ARAO transferred firearms

6     to himself and the subsequent dates that defendant ARAO resold the

7     same firearms).    If the Court disagrees with the initial analysis

8     that this evidence is not “other acts” because it is charged conduct,

9     the acts in question are “interwoven with the charged offense” and

10    therefore do not constitute “other act” evidence under Rule 404(b)

11    under this alternate theory.

12         C.    The Government Has Consistently Alleged Defendant ARAO
                 Purchased Guns for Purpose of Reselling to Others
13
           The government’s theory from the beginning of the case is that
14
      defendant ARAO purchased off-roster guns not for himself, but rather
15
      to re-sell to others.     (See Indictment (Dkt. No. 1) ¶ 15.)         In other
16
      words, defendant ARAO was straw purchasing off-roster guns.
17
           The government’s arguments in rebuttal were entirely consistent
18
      with the government’s long-standing theory of the case and were a
19
      proper response to defendant ARAO’s closing argument in which he
20
      asserted that he properly documented all of his firearm sales and was
21
      operating transparently.      The government has consistently articulated
22
      this theory of the case.
23
           For example, on September 25, 2017, during an interview with
24
      defendant ARAO, the case agents explained this theory of the case,
25
      before the case was even charged: “So when you’re transferring it
26
      over to yourself and then doing a private party transfer, it’s like
27
      you’re doing a straw purchase every time.”         (USAO_032759-61, pages
28

                                              6
     Case 2:18-cr-00121-PSG Document 259 Filed 11/20/19 Page 10 of 13 Page ID #:1708



1     18-19 of ARAO recorded interview).          That defendant feigned ignorance

2     in the face of being confronted by ATF agents about his illegal

3     conduct does not prove that he is now shocked to hear this theory of

4     the government’s case.

5            In addition, the government produced evidence of defendant

6     ARAO’s straw purchases in multiple rounds of discovery beginning on

7     April 6, 2018, held a reverse proffer with defendant ARAO on February

8     26, 2019, in which it explained that theory of the case.            In its

9     opposition to defendant ARAO’s motion to dismiss the case filed on

10    October 11, 2019, the government again reiterated its theory of the

11    case: “The conduct with which Arao is charged also describes 41 straw

12    purchases to himself, which constitute the distinct criminal offense

13    of making a false statement on ATF Form 4473.”          (CR 179 at 15).

14    Again in its trial memorandum filed on November 6, 2019, the

15    government reiterated this same theory of the case.           (CR 214 at p.

16    10).

17           During trial, the government admitted summary charts that

18    emphasized how quickly defendant ARAO resold guns he purchased, which

19    again indicates straw purchasing.        In both its opening statement and

20    summation argument, the government explained that defendant ARAO

21    bought off-roster guns with the intention of re-selling the guns to

22    the public.    The government thus consistently and repeatedly asserted

23    that defendant ARAO did not purchase the 41 off-roster guns for

24    himself; rather, he was purchasing them for others (straw

25    purchasing).    Finally, during the jury instruction conference, the

26    government stated that, in rebuttal, the government may argue that

27    defendant ARAO’s conduct violated other laws.

28           Given the law on proper arguments in 922(a)(1) cases regarding a

                                              7
     Case 2:18-cr-00121-PSG Document 259 Filed 11/20/19 Page 11 of 13 Page ID #:1709



1     defendant’s violation of other laws, the law on “other act” evidence

2     charged in a conspiracy, and the events leading up to the

3     government’s rebuttal, defense counsel’s objection on Rule 404(b)

4     grounds for lack of notice lacked any merit.

5           D.    Defendant ARAO’s Accusations of “Cumulative” Prosecutorial
                  Misconduct throughout Trial Are Unfounded
6
            Defense counsel for defendant ARAO accused the government of
7
      repeatedly violating the Court’s rulings and orders in this case.                In
8
      particular, defendant ARAO pointed to the government’s question to
9
      Special Agent Hart regarding his understanding and opinion of the
10
      term “el Chino” or “the Chinese” as used by defendant FERNANDEZ in
11
      text messages, in particular in Exhibit 169A. 3         The Court was within
12
      its discretion in sustaining the objection based on speculation, and
13
      the jury was instructed to disregard the statement.
14
            An officer’s interpretation of intercepted calls or code words,
15
      for example, is admissible lay opinion because it is based on the
16
      officer’s “direct knowledge of the investigation.”           See United States
17
      v. Freeman, 498 F.3d 893, 904-05 (9th Cir. 2007).           Once the
18
      government has established a foundation for the evidence, “opinion
19
      testimony regarding the meaning of statements” is admissible.             Id.
20

21

22

23
            3Special Agent Hart had testified earlier in the trial that ATF
24    did an audit of Ronin Tactical in February 2017. The audit report
      shows that investigators met with defendant ARAO on February 14,
25    2017, and again on March 13, 2017, when investigators “conducted a
      closing conference with Mr. Eddie Yasushiro ARAO [and] discussed the
26    Report of Violations (ROV) with Mr. Arao. Mr. Arao signed and dated
      the Acknowledgment of Federal Firearms Regulations reference page
27    along with the ROV.” (Exhibit A) Eleven days later, on March 24,
      2017, defendant FERNANDEZ told a gun customer (Camacho Jr.) that law
28    enforcement came, that this person is not doing paperwork, and that
      he needs to “update some shit to be able to do paperwork.”
                                         8
     Case 2:18-cr-00121-PSG Document 259 Filed 11/20/19 Page 12 of 13 Page ID #:1710



1           E.    Defendant ARAO’s Accusations of Prosecutorial Misconduct
                  During Rebuttal Lacked Merit
2
            There is no prosecutorial misconduct when the government
3
      attempts to make a legally valid argument in rebuttal.           In examining
4
      allegedly improper comments by the prosecutor in rebuttal “[t]he
5
      prosecutors’ comments must be evaluated in light of the defense
6
      argument that preceded it.”       Darden v. Wainwright, 477 U.S. 168, 179
7
      (1986).    The government’s statements in rebuttal here must be
8
      analyzed in the context of “defense counsel’s opening salvo.”             United
9
      States v. Young, 470 U.S. 1, 12 (1985); see also United States v. Hui
10
      Hsiung, 778 F.3d 738, 746 (9th Cir. 2015) (“A prosecutor may respond
11
      in rebuttal to an attack made in the defendant’s closing argument.”).
12
            Defense counsel’s closing argument mischaracterized the
13
      government’s closing and the evidence in the case.           First, defense
14
      counsel misquoted the government’s argument in closing.            In closing,
15
      the government stated that the bottom line is that no one in the
16
      State of California is allowed to engage in the business of dealing
17
      in off-Roster firearms to the general public. 4         Defense counsel
18
      instead mischaracterized this argument as no one is allowed to sell
19
      off-Roster firearms to the general public.         The key phrase missing
20
      from defense counsel’s mischaracterization was “engage in the
21
      business of dealing.”
22
            Second, defense counsel argued to the jury that the audit report
23
      found no violations against defendant ARAO, or else the government
24

25

26          4An unlicensed individual who engages in the business of
      dealing in off-Roster firearms violates the federal law, 18 U.S.C.
27    § 922(a)(1)(A), and a licensed business or FFL who engages in the
      business of dealing in off-Roster firearms to the general public
28    violates the California law prohibiting the sale by licensed dealer
      of off-Roster firearms to the general public.
                                         9
     Case 2:18-cr-00121-PSG Document 259 Filed 11/20/19 Page 13 of 13 Page ID #:1711



1     would have surely introduced the evidence at trial.           To the contrary,

2     the audit report, dated February 14, 2017, found six types of

3     violations, including: (1) “[f]ailure to report multiple sales or

4     other disposition of pistols and revolvers in nine instances,

5     totaling thirty-six (36) firearms”; (2) “[f]ailure to obtain properly

6     completed ATF Form 4473”; (3) “[f]ailure to furnish all required

7     information as indicated on the forms prescribed”; (4) “[f]ailure to

8     make certain the transferor/seller completed all required items of

9     Section D on ATF Form 4473”; (5) “[f]ailure to properly record the

10    date the buyer’s identifying information in Section A was transmitted

11    to the appropriate State agency”; (6) “[f]ailure to properly record”

12    certain purchaser information on the Form 4473, including 12

13    instances of incomplete information in Item 20a.          (Exhibit A,

14    USAO_0013542-52)

15           Defense counsel argued that the audit found no violations,

16    despite evidence produced in the case showing the opposite.

17    Defendant ARAO asked the jury to make the inference that he complied

18    with all ATF form requirements, demonstrating that he followed the

19    law.    In response to this misleading argument, and consistent with

20    its theory of the case, the government was entitled to argue that

21    defendant ARAO knew his conduct was unlawful because his charged

22    conduct violated more than one law.

23    III. CONCLUSION
24           For the foregoing reasons, the government respectfully requests

25    that this Court deny defendant ARAO’s motion for a curative

26    instruction.

27

28

                                             10
